

114 S1728 IS: Access to Court Challenges for Exempt Status Seekers (ACCESS) Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1728IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Coats introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide equal access to declaratory judgments for
			 organizations seeking tax-exempt status.
	
 1.Short titleThis Act may be cited as the Access to Court Challenges for Exempt Status Seekers (ACCESS) Act of 2015. 2.Equal access to declaratory judgments for organizations seeking tax-exempt status (a)In generalSubparagraph (A) of section 7428(a)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)with respect to the initial qualification or continuing qualification of an organization as an organization described in section 501(c) or 501(d) which is exempt from tax under section 501(a) or as an organization described in section 170(c)(2),.
			(b)Effective
 dateThe amendment made by this section shall apply to pleadings filed after the date of the enactment of this Act.